UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1085



LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.


GLASS HEALTH ASSOCIATION,

                Defendant - Appellee,

          and


BLUE CROSS & BLUE SHIELD OF MARYLAND,

                Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Frederic N. Smalkin, Senior District
Judge. (1:97-cv-02103-FNS)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lawrence    Verline    Wilder,    Sr.,   appeals   the   district

court’s order denying his motion to vacate the order denying his

motion to reopen a civil action.         We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.       Wilder v. Glass Health Ass’n, No.

1:97-cv-02103-FNS (D. Md. Dec. 26, 2007).            Wilder’s motion for

appointment of counsel is denied.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2